PER CURIAM.
This is an appeal from an order denying a motion to vacate judgment and sentence filed pursuant to Florida Rule of Criminal Procedure 3.850.
The record before the court does not refute appellant’s sworn statements that, based on her attorney’s representations, she misunderstood the minimum mandatory sentence she could receive. Nor did the trial judge in the plea colloquy inform the appellant that the sentence of fifteen years that he could impose would be a minimum mandatory sentence. See Ramsey v. State, 408 So.2d 675, 676 (Fla. 4th DCA 1981) (test is whether defendant was prejudiced by honest misunderstanding which contaminated voluntariness of plea); Golden v. State, 509 So.2d 1149, 1150 (Fla. 1st DCA 1987). (Plea may be withdrawn when defendant was induced to enter plea by mistake or misunderstanding).
We therefore reverse and remand for an evidentiary hearing on the motion.
STONE, WARNER and POLEN, JJ., concur.